DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

July 16, 2012

FROM:

Cindy Mann, JD
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Adult Quality Grants: Measuring and Improving the Quality of Care in
Medicaid

On July 13, 2012 the Centers for Medicare & Medicaid Services (CMS) released a two-year
funding opportunity announcement open to all 50 States, the District of Columbia, and territorial
Medicaid agencies. This grant opportunity, funded by the Affordable Care Act, is designed to
support State Medicaid agencies in building capacity to collect, report, and analyze data on the
Initial Core of Set of Health Care Quality Measures for adults enrolled in Medicaid. A total of
56 grant awards are available in the amount of up to $1 million for each 12-month budget period
over the two-year project period (an estimated total of up to $2 million per Grantee).
This is a competitive, performance-based grant opportunity where grants will be awarded with
consideration to: (1) available funding; and (2) the quality of each application and the applicants’
demonstrated ability to meet the goals of the project. Programmatic questions about the Adult
Medicaid Quality Grants should be directed to: MedicaidAdultMeasures@cms.hhs.gov.
The electronic application for this project can be found at http://www.grants.gov by searching
the downloadable application page by the CFDA number 93.609. CMS will host a
teleconference for potential applicants on July 30th from 3-4 pm EST. Information regarding
the teleconference will available on the CMS website at http://www.medicaid.gov/MedicaidCHIP-Program-Information/By-Topics/Quality-of-Care/Quality-of-Care-%E2%80%93Performance-Measurement.html.
The application due date for this funding opportunity is August 31, 2012. We hope you will find
this information helpful.

